Case 16-58414-bem   Doc 52   Filed 02/21/19 Entered 02/21/19 09:46:42   Desc Main
                             Document     Page 1 of 7
Case 16-58414-bem   Doc 52   Filed 02/21/19 Entered 02/21/19 09:46:42   Desc Main
                             Document     Page 2 of 7
Case 16-58414-bem   Doc 52   Filed 02/21/19 Entered 02/21/19 09:46:42   Desc Main
                             Document     Page 3 of 7
Case 16-58414-bem   Doc 52   Filed 02/21/19 Entered 02/21/19 09:46:42   Desc Main
                             Document     Page 4 of 7
Case 16-58414-bem   Doc 52   Filed 02/21/19 Entered 02/21/19 09:46:42   Desc Main
                             Document     Page 5 of 7
Case 16-58414-bem   Doc 52   Filed 02/21/19 Entered 02/21/19 09:46:42   Desc Main
                             Document     Page 6 of 7
Case 16-58414-bem   Doc 52   Filed 02/21/19 Entered 02/21/19 09:46:42   Desc Main
                             Document     Page 7 of 7
